cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1 and 4-15 are pending.  Claim 1 was amended and claims 2-3 were canceled in the Reply filed 3/04/2022. Claims 7-15 remain withdrawn. Claims 1 and 4-6 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Example 3 with compound 1 in the reply filed on 8/17/2021 was previously acknowledged. 
The originally elected species is understood to correspond to Example 3 and compound 1 (see Reply filed 8/17/2021 at 8-9; see also attached interview summary), wherein a MbPylRS triple mutant (Y271M, L274G, and C313A relative to instant SEQ ID NO: 1; named “BCNRS” or “BCN-tRNA synthetase”) was utilized with the orthogonal codon of amber codon (TAG), and with the  tRNA of mbtRNACUA to preferentially incorporate BCN-lysine into a polypeptide at a specific wild-type lysine position. 
Following an extensive search and examination, the elected grouping was previously deemed obvious in view of the prior art as applied below.  Upon reconsideration in view of the amendments filed 3/04/2022, the originally elected species has again been deemed obvious.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species, and claims directed to non-elected species are presently withdrawn.
The originally elected species reads upon claims 1 and 4-6.  Accordingly, claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2021.
Accordingly, claims 1 and 4-6 are presently examined.

Priority
	The Foreign Priority claims of GB1208875.3 (filed 5/18/2012), GB1210303.2 (filed 6/08/2012), the 371 of PCT/GB2013/051249 (filed 5/15/2013), and the DIV of application 14/401,803 (filed 11/17/2014) are acknowledged. 

Information Disclosure Statement
The IDS filed 3/04/2022 is acknowledged and considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
The claims are directed to products that presumably comprise two essential steps.  Independent Claim 1 is representative of the pending invention, and presently recites
1. (Currently Amended) A method of producing a polypeptide comprising a bicyclo[6.1.0]non-4-yn-9-ylmethanol (BCN) group, said method comprising genetically incorporating an amino acid comprising a BCN group into a polypeptide, wherein said amino acid comprising a BCN group is a BCN lysine, and wherein producing the polypeptide comprises 
(i) providing a nucleic acid encoding the polypeptide which nucleic acid comprises an orthogonal codon encoding the amino acid having a BCN group; and
(ii) translating said nucleic acid in the presence of an orthogonal tRNA synthetase/tRNA pair capable of recognizing said orthogonal codon and incorporating said amino acid having a BCN group into the polypeptide chain,
wherein said tRNA synthetase is Methanosarcina barkeri MS pyrrolysine tRNA synthetase (MbPyIRS) and has mutations that correspond to Y271M, L274G, and C313A of reference sequence SEQ ID NO: 1, and 
wherein BCN group is in the exo form,
wherein said BCN lysine has the structure:

    PNG
    media_image1.png
    103
    264
    media_image1.png
    Greyscale
.
The applicable claim interpretation has been set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
A “bicyclo[6.1.0]non-4-yn-9-ylmethanol (BCN)” lysine or “BCN lysine” is understood to be a lysine derivative characterized by the following structure:

    PNG
    media_image1.png
    103
    264
    media_image1.png
    Greyscale

The “an orthogonal codon encoding the amino acid having a BCN group” is understood to comprise an amber codon (TAG) (see, e.g., Spec. filed 5/12/2020 at 9 at lines 25-35).
At amended claim 2, “reference sequence SEQ ID NO: 1” is understood to have the sequence:
MDKKPLDVLISATGLWMSRTGTLHKIKHYEVSRSKIYIEMACGDHLVVNNSRSCRTARAFRHHKYRKTCKRCRVSDEDINNFLTRSTEGKTSVKVKVVSAPKVKKAMPKSVSRAPKPLENPVSAKASTDTSRSVPSPAKSTPNSPVPTSAPAPSLTRSQLDRVEALLSPEDKISLNIAKPFRELESELVTRRKNDFQRLYTNDREDYLGKLERDITKFFVDRDFLEIKSPILIPAEYVERMGINNDTELSKQIFRVDKNLCLRPMLAPTLYNYLRKLDRILPDPIKIFEVGPCYRKESDGKEHLEEFTMVNFCQMGSGCTRENLESLIKEFLDYLEIDFEIVGDSCMVYGDTLDIMHGDLELSSAVVGPVPLDREWGIDKPWIGAGFGLERLLKVMHGFKNIKRASRSESYYNGISTNL
and therefore SEQ ID NO: 1 having mutations Y271M, L274G, and C313A would be understood to at least include the sequence:
MDKKPLDVLISATGLWMSRTGTLHKIKHYEVSRSKIYIEMACGDHLVVNNSRSCRTARAFRHHKYRKTCKRCRVSDEDINNFLTRSTEGKTSVKVKVVSAPKVKKAMPKSVSRAPKPLENPVSAKASTDTSRSVPSPAKSTPNSPVPTSAPAPSLTRSQLDRVEALLSPEDKISLNIAKPFRELESELVTRRKNDFQRLYTNDREDYLGKLERDITKFFVDRDFLEIKSPILIPAEYVERMGINNDTELSKQIFRVDKNLCLRPMLAPTLMNYGRKLDRILPDPIKIFEVGPCYRKESDGKEHLEEFTMVNFAQMGSGCTRENLESLIKEFLDYLEIDFEIVGDSCMVYGDTLDIMHGDLELSSAVVGPVPLDREWGIDKPWIGAGFGLERLLKVMHGFKNIKRASRSESYYNGISTNL
Additional derivatives of SEQ ID NO: 1 would also be included so long as Y271M, L274G, and C313A mutations were preserved relative to instant SEQ ID NO: 1 in view of the open-ended “comprising” language, which does not exclude the presence of additional mutations being present.
	Claims 5-6 are reasonably inferred to be limited to site-directed orthogonal techniques for genetic incorporation of BCN lysine.
	Additional claim interpretations are discussed below.

Withdrawn Claim Rejections
The rejection of claims 1-2 and 4-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendments filed 3/04/2022 requiring a mutant MbPyIRS synthetase having Y271M, L274G, and C313A mutations.
The rejection of claims 1-2 an 4-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding scope of enablement, is withdrawn in view of the amendments filed 3/04/2022 requiring a mutant MbPyIRS synthetase having Y271M, L274G, and C313A mutations.

Maintained Claim Rejections Revised as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al. (Genetically encoded norbornene directs site-specific cellular protein labelling via a rapid bioorthogonal reaction, Nat. Chem., vol 4:298-304 (Published online Feb 5, 2012); hereafter “Lang”) in view of Dommerholt et al. (Angew. Chem. Int. Ed., vol 49:9422-9425 (Dec. 3, 2010); hereafter “Dommerholt”; cited in IDS filed 6/26/2020 as cite No. 48), Chen et al. (Clicking 1,2,4,5-tetrazine and cyclooctynes with tunable reaction rates, Chem. Commun,. Vol. 48:1736-1738 (online Nov. 24, 2011); hereafter “Chen”), Chin (Reprogramming the genetic code, EMBO Journal, vol. 30:2312-2324 (2011); hereafter “Chin”; cited in IDS filed 6/26/2020 as cite No. “45”), Meeuwissen et al. (J. Mater. Chem., vol. 21:18923-18926 and pages 1-14 of Supplemental Information (Sept. 12, 2011); hereafter “Meeuwissen”; cited in IDS filed 6/26/2020 as cite no: 75), and in view of US 2011/0027829 A1 (Neumann et al.; Feb. 3, 2011; cited in IDS filed 6/26/2020 as Cite No: 4).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  As explained in the claim interpretation section, the claims are directed to methods comprising at least two essential steps.  Additional claim interpretations are set forth below. 
The instantly claimed invention is reasonably inferred to be directed to methods of site-specifically incorporating bioorthogonal groups via genetic methods.  However, such methods were already generally known and practiced in the prior art for bioorthogonal groups. Regarding instant claims 1, 4-6, and site-specific incorporation of bioorthogonal groups using an expanded genetic code, Lang teaches a general method for “[t]he site-specific incorporation of bioorthogonal groups via genetic code expansion” for use in “site-specifically labelling proteins with any probes”(see, e.g., Lang at title, abs); wherein “Bioorthogonal groups” include alkynes and alkenes (see, e.g., Lang at 298 col I at 3rd ¶), for use in cycloaddition reactions (see, e.g., Lang at 298 at col II at 1st full ¶, 299 at Fig. 1, 301 at col II, 302 at col 1 at § “Conclusions”).  Accordingly, the general concept of site-specifically incorporating biorthogonal groups into proteins via genetic code expansion is not a novel concept.  Regarding instant claims 1-2, 4, and the use of lysine derivatives and a tRNA PyIRS synthetase from M. barkeri and a tRNACUA, Lang reasonably informs artisans that a bioorthogonal-labeled derivative of lysine (see, e.g., Lang at 299 at Fig. 1) could be genetically incorporated into a protein using a “Py1RS/tRNACUA pair, and its synthetically evolved derivatives” (see, e.g., Lang at 298 at col II at final ¶, 299 at Fig. 1, 302 at col I at 1st full ¶ and § “Conclusions”). Accordingly, the use of synthetically evolved tRNA MbPyIRS/tRNACUA pairs to genetically incorporate lysine derivatives into a protein is not a point of novelty and was known and reduced to practice in the prior art.  Regarding claims 1-2, 4-6, and the use of the orthogonal codon comprising an amber codon, Lang informs artisans that 
Bioorthogonal groups, including azides, alkynes, ketones, anilines, alkenes, tetrazoles and 1,2-aminothiols, have been genetically encoded using amber suppressor aminoacyl tRNA synthetase/tRNACUA pairs
(see, e.g., Lang at 298 at col I at final ¶).
Accordingly, the general use of orthogonal codons such as an amber codon for use with mbtRNACUA was already known in the prior art (see id).  Furthermore, Lang reduces to practice the use of such orthogonal codons (see, e.g., Lang at 299 at col I at 1st full ¶, 299 at Fig. 2, 300-301 at bridging ¶, 301-302 at bridging ¶, 302 at col I-II at § Methods, discussing and exemplifying the usage of an amber codon). Accordingly, genetic methods for incorporating an orthogonal group site-specifically into a protein utilizing amber codons and tRNA MbPyIRS/tRNACUA pairs were already known in the prior art, and are not a point of novelty.  Regarding claims 1-2, 4-6, and the steps of providing a nucleic acid encoding the polypeptide  and the translating the nucleic acid in the presence of an orthogonal tRNA synthetase/tRNA pair, Lang informs artisans that the disclosed method for site-specific incorporation of bioorthogonal groups via genetic code expansion requires be genetically incorporating a bioorthogonal-labeled derivative of lysine into a protein using a “Py1RS/tRNACUA pair, and its synthetically evolved derivatives” (see, e.g., Lang at 298 at col II at final ¶, 299 at Fig. 1, 302 at col I at 1st full ¶ and § “Conclusions”), wherein the protein is introduced and expressed in cells by transforming them with nucleic acid encoding MbPylRS and a nucleic acid encoding MbtRNACUA and a protein of interest with an amber codon at a single position (see, e.g., Lang at abs, 302 at col I-II at bridging ¶, 302 at col I at § “Conclusions”).  Accordingly, the general steps of “providing a nucleic acid” and “translating” it in the presence of an orthogonal tRNA synthetase/tRNA pair capable of recognizing the orthogonal group and incorporating it into the polypeptide chain, are not points of novelty but were instead known and practiced in the prior art.  Regarding claims 5-6 and the incorporation of an orthogonal group at a single position corresponding to a lysine residue in the wild type polypeptide, Lang demonstrates that lysine derivatives incorporating bioorthogonal group (see, e.g., Lang at 299 at Fig. 1) could be site-specifically incorporated into a protein (see, e.g., id. at title, abs), at a single location in the protein (see, e.g., Lang at 301 at col II at § “Site-specific protein labelling” to 302 at col I at 1st full ¶, noting that 128 TAG was the only labeled position).  Regarding intended or expected utility of such products so produced, it is noted that Lang explicitly discloses that polypeptides comprising a lysine having a bioorthogonal group are capable of being subsequently reacted with tetrazines to yield site-specifically labeled proteins (see, e.g., Lang at Fig. 1a-1c on 299, Supp. Fig. 4 on S22), wherein the tetrazines can be linked to fluorophores, including TAMRA or BODIPY (see, e.g., id.; see esp. id. at Fig. 1a and 1c on 299) in order to desirably yield site-specifically modified proteins linked to a fluorophore (see, e.g., id. at Fig. la on 299, abs).
	The prior art of Lang differs from the instantly claimed invention of claims 1-2 and 4-6 as follows: Lang reduces to practice and discusses a methodology of site-specifically incorporating bioorthogonal groups via genetic methods, but (i) utilizes the bioorthogonal group of norbornene rather than the bioorthogonal group of BCN:

    PNG
    media_image2.png
    152
    638
    media_image2.png
    Greyscale

 and (ii) Lang does not specifically identify that the “Py1RS/tRNACUA pair, and its synthetically evolved derivatives” utilized in the prior art methods contained Y271M, L274G, and C313A mutations relative to instant SEQ ID NO: 1.
An artisan would be motivated to apply the Lang methodology to other bioorthogonal groups with a reasonable expectation of success.  Lang discloses a suggestion to pursue other bioorthogonal chemistries in proteins (see, e.g., Lang at 302 col I at § “Conclusions”), and teaches that "[i]n principle, the genetically encoded, site-specific incorporation of unnatural amino acids that bear bioorthogonal functional groups would allow the labelling of specific proteins at defined sites with essentially any probe" (see, e.g., Lang at 297 at col I at 2nd full ¶), wherein  “bioorthogonal groups” includes both alkenes and alkynes (see, e.g., id. at 297 at col I at 3rd full ¶). Therefore, in view of Lang, an artisan would reasonably infer that (i) site-specific incorporation of unnatural amino acids bearing alkene or alkyne bioorthogonal functional groups could desirably be used to allow the labeling of specific proteins at defined sites; and (ii) that the production of site-specifically modified proteins comprising alkene or alkyne bioorthogonal groups was enabled with a reasonable expectation of success, using the basic approach set forth by Lang.  For this reason, an artisan would (A) be motivated to look at other bioorthogonal chemistries as suggested by Lang, including alkyne bioorthogonal groups; and (B) understand how to obtain such compounds using routine procedures in the bioorthogonal and chemical arts with a reasonable expectation of success.
Bicyclo[6.1.0]nonyne (BCN) was a prior art bioorthogonal group already known and utilized in the in the labeling arts: The prior art of Dommerholt and Meeuwissen are cited herein to establish that BCN was a prior art element, taught and used for labeling biomolecules.
Dommerholt teaches that bicyclo[6.1.0]nonyne (BCN) is a "ring-strained alkyne for metal-free cycloaddition reactions with azides and nitrones" known in the prior art (see, e.g., Dommerholt at 9422 at col II at penultimate ¶) and teaches bicyclo[6.1.0]non-4yn-9-yl methanol (see, e.g., id. at Scheme 2(a) on 9423) for use in the “bioorthogonal functionalization of biomolecules” (see, e.g., id., reproduced in part below; see also id. at 9423 col I at last ¶):

    PNG
    media_image3.png
    214
    540
    media_image3.png
    Greyscale

Dommerholt explicitly exemplifies the use of BCN to label biomolecules (see, e.g., Dommerholt at Scheme 2(a)-(b) on 9423, 9423 col I 1st partial ¶), and suggests that BCN groups may be used to label proteins (see, e.g., id. at 9422 col II at penultimate ¶). 
Meeuwissen pertains to the chemical labeling arts (see e.g., Meeuwissen at abs and 18923 at col I at 1st ¶) and discloses and uses bicyclo[6.1.0]nonyne (BCN) with a succinimidyl carbonate group to create a conjugated probe (see, e.g., id. at 18925 at col II at 1st full ¶, 18926 at col I, 18926 at col I at 3rd ¶), wherein the BCN succinimidyl group is understood to be 

    PNG
    media_image4.png
    238
    373
    media_image4.png
    Greyscale
1
Meeuwissen references Dommerholt (see, e.g., id. at 18925 at col II at 1st full ¶, citation 35) and notes that the BCN succinimidyl group could be “linked to the free, approachable amine” of a polypeptide (PAMO) “under slightly basic conditions” (id.). Notably, PAMO is a polypeptide, namely the enzyme of phenylacetone monooxygenase (PAMO) (see, e.g., Meeuwissen at 18923 at col I at 1st partial ¶), and upon conjugation of PAMO to the succinimidyl carbonate BCN compound, is disclosed as forming a BCN conjugated polypeptide, namely a BCN-functionalized polypeptide (see Meeuwissen at Supp. page 5, reproduced in part below):

    PNG
    media_image5.png
    290
    860
    media_image5.png
    Greyscale

Accordingly, circa 2011, artisans in the polypeptide labeling arts were already aware of BCN and would readily appreciate that polypeptides could be labeled at free amines “under slightly basic conditions” (see, e.g., id. at 18925 at col II at 1st full ¶, citation 35) using a BCN succinimidyl group. 
Therefore, Dommerholt and Meeuwissen establish that BCN was a known prior art element, taught for use in applications requiring the labeling of biomolecules, including polypeptides, in order to desirably facilitate labeling via cycloaddition reactions.  Furthermore, Meeuwissen establishes that BCN-labeled polypeptides were already taught in the prior art, and had previously been utilized with polypeptides without using genetic incorporation (see, e.g., Meeuwissen at 18925 at col II at 1st full ¶, Supp. at 5-6).  Accordingly, an artisan would reasonably appreciate that BCN and norbornene were both functionally equivalent bioorthogonal groups, which could be utilized for the same purpose in the bioorthogonal arts.
There was clear motivation to utilize BCN as a bioorthogonal group, which would have yielded expected benefits and results: Chen is cited herein to establish that BCN reactions with tetrazines was reasonably expected to proceed faster compared to other compounds (see, e.g., Chen at 1736 at col II at last ¶; 1737 at col I at last ¶, Table 1 on 1737, Figs. 1-2 on 1737, 1737 at col II at last two ¶¶, discussing how BCN showed multiple fold improvements in rate constants compared to other compounds and noting that reaction with tetrazine was "finished within 10 minutes"), such as lysine-norborene as taught by Lang (see, e.g., Lang at 302 at col II at § Protein, noting that the reactions proceeded for “12 hours”; see also id. at 301 at col I at last ¶, noting that the reaction rook 30 minutes to complete; see also id. at Fig. 1 on 299, 299 at col II at § Kinetic to 300 at col I at 1st partial ¶).  Additionally, Chen identifies that BCN could be utilized for selective labeling methodologies (see, e.g., Chen at 1736 at col I, 1738 at col I).  
Regarding the amendment filed 3/04/2022, reciting “wherein said BCN group is in the exo form”, Dommerholt explicitly tested and synthesized exo-BCN (see, e.g., Dommerholt at 9423).  Dommerholt explicitly identifies that exo-BNC (referred to as “exo-6” in Dommerholt) gave “a near 100-fold rate enhancement overplain cyclooctyne”, that reaction rates increased “as anticipated, in a more polar mixture”, and yielded “values similar to or better than other cyclooctyne systems” (see, e.g., Dommerholt at 9423 at scheme 2 and at col I at 1st partial and 1st full ¶¶).  Accordingly, exo-BCN was explicitly known, disclosed, and tested in the prior art, and yielded known and expected results, wherein exo-BCN would be expected and predicted to yield “a near 100-fold rate enhancement” relative to cyclooctyne, and similar or better results relative to “other cycloaddition systems” (see id).  Accordingly, exo-BCN was a known compound with known applications, and therefore, in view of Chen and Dommerholt, an artisan would readily appreciate that exo-BCN could be utilized for selective labeling strategies (see, e.g., Chen at 1736 at col I, 1738 at col I; see, e.g., Dommerholt at 9423 at scheme 2 and at col I at 1st partial and 1st full ¶¶).
Accordingly, an artisan would be motivated to utilize BCN in place of norborene in the Lang methodology for at least the reason that such a substitution would be expected to yield a product capable of faster reactions and because BCN “can be tuned to allow for facile conjugation” and “suggests possibilities” for “multiplexing click labeling” (id.).
An artisan would have readily appreciated the steps necessary to successfully substitute and modify the Lang method in order to utilize the bioorthogonal group of exo-BCN, with a reasonable expectation of success: An artisan would be reasonably enabled to make and use polypeptides or amino acids using the Lang methodology, wherein the bioorthogonal groups of norborene was simply substituted with the bicyclo[6.1.0]non-4-yne bioorthogonal group as taught and suggested by Dommerholt and Meeuwissen.  Specifically, as noted by Lang, it is common in such methods to utilize a “PylRS/tRNACUA pair” or “its synthetically evolved derivatives” (see, e.g., Lang at 298 at col II).  Accordingly, if the wildtype MbPylRS did not successfully incorporate BCN into a polypeptide as expected, an artisan would readily know what steps to take to make a “synthetically evolved” derivative that would be reasonable expected to work.  Specifically, regarding the ordinary skill in the art regarding such Genetic methods: Chin and US20110027829, like Lang, pertain to genetic incorporation of modified amino acids into peptides:  
Chin discloses that circa 2011, 
“[s]ince the synthetases derived from MjTyrRS and Py1RS have each been used to encode numerous unnatural amino acids, it will now be possible to encode several hundred pairwise combinations of unnatural amino acids into proteins by simple extensions of our approach . . . . additional new properties . . . may be programmed into proteins, and this may facilitate the labeling of specific proteins in vivo"
(Chin at 2319 at col I at 1st full ¶, emphasis added).
In addition, Chin discloses that it was known how to synthetically evolve a Py1RS/tRNA pair “to direct the quantitative, site-specific incorporation of unnatural amino acids into proteins” (see, e.g., Chin at 2319 at col II last ¶ to 2320 at col I at 1st partial ¶), and further discloses that circa 2011 "a number of unnatural amino acids” had been incorporated into proteins “using Py1RS and its evolved variants” (id. at 2321 at col I at last ¶).  Accordingly, methods for evolving synthetases to site-specifically incorporate unnatural amino acids were known and enabled circa 2011.  
Similarly, US’829 establishes that methods for evolving tRNA synthetases capable of binding modified lysines were well-known in the art (see, e.g., US’829 at abs, ¶¶[0002], [0011]-[0012]).  Specifically, US’829 explicitly informs artisans that wild-type MbPy1RS can be mutated at Y271, L274, and C313 in order to accommodate modified lysines (see, e.g., US’829 at abs, ¶¶[0018]-[0019], [0037], [0069], claims 2-4 and 29; compare id. with instant claims 44-45, noting that the same exact prior art positions are recited).  Accordingly, US’829 identifies that circa 2011, artisans were enabled to predictably form libraries of MbPy1RS synthetases randomized at the Y271, L274, and C313 positions (see, e.g., US’829 at abs, ¶¶[0080]-[0081]), which could be utilized to predictably screen/select suitable evolved MbPy1RS synthetases capable of incorporating modified lysines into polypeptides (see, e.g., US’829 at abs, ¶¶[0080]-[0084, [0089]-[0093], [0130], claim 29; see also Lang at 298 at col II at last ¶).  
Only a finite number of MbPylPS can be made having mutations at each of the Y271, L274, and C313 positions.  Namely 193 or 6,859 mutants. While this may seem like a large amount, it is actually a small number of mutants to test in this specific art as identified by US’829.  Specifically, US’829 evidences that it is typical in the genetic incorporation arts to create a library of 108 MbPy1Rs mutants with up to six mutations (108 is 100,000,000), including at the Y271, L274, and C313 positions, in order to search for compatible synthetases (see, e.g., US’829 at ¶¶[0090]-[0093]).  Accordingly, the prior art methodology is presumed fully enabled, and the library would reasonably be expected to contain compatible synthetases, and it is routine in the art to test >6,859 such mutants.
Therefore, US’829 directly guides artisans to the exact positions that would need to be mutated and varied to predictably and expectedly arrive at functional mutants of MbPylPS that would be capable of facilitating the genetic incorporation of BCN-lysine into a polypeptide utilizing the Lang method, because US’829 explicitly identifies that such mutant synthetases typically possess mutations at Y271, L274, and C313 (see, e.g., US’829 at claims 4-11).
	To summarize, the instant invention appears to be the simple substitution of one known bioorthogonal group (i.e., norbornene-lysine) in the Lang methodology for another known bioorthogonal group (i.e., BCN-lysine), utilizing the same steps and reagents, or otherwise, if needed, utilizing the same steps and a synthetically evolved MbPy1RS synthetase mutated at the Y271, L274, and C313 positions to predictably form a suitable, synthetically evolved MbPy1RS synthetase capable of incorporating a modified BCN-lysine into a polypeptide (see, e.g., US’829 at abs, ¶¶[0080]-[0084], [0089]-[0093], [0130], claim 29; see also Lang at 298 at col II at last ¶).  Accordingly, in view of the prior art, one of skill in the genetically incorporated unnatural amino acid arts would readily appreciate that (i) MbPy1RS synthetases could be predictably and routinely evolved for use with unnatural lysine residues and (ii) appreciate that prior art methods involving screening libraries of MbPy1RS synthetases randomized at the Y271, L274, and C313 positions could be utilized to predictably obtain a MbPy1RS synthetase suitable for incorporating an unnatural lysine residue, including BCN-lysine, with a reasonable expectation of success.  All necessary regents, steps, and procedures for modifying the Lang method to utilize and incorporate BCN-lysine were known in the prior art, including how and where to mutate MbPy1RS synthetases to obtain a mutant suitable for incorporating BCN-lysine if needed.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The claimed method is the simple substitution of one known bioorthogonal group (exo-BCN) in place of another (norbornene) in the known technique of “site-specific incorporation of bioorthogonal groups via genetic code expansion” for use in “site-specifically labelling proteins with any probes” as disclosed by Lang; wherein an artisan would be motivated to substitute exo-BCN in place of norbornene in the Lang methodology because such a substitution would be expected to yield a product capable of faster reactions and additional benefits as taught by Chen and Dommerholt; and wherein an artisan would know exactly what steps to take in order to successfully substitute BCN in place of norbornene in view of Chin and US’829 (see, e.g., MPEP § 2143(I)(A), (B), (C), (D), and (G)).  In addition, regarding claim 2, in view of Chin and US’829, there are a finite number of mutants to test as identified above at the Y271, L274, and C313 positions, which is well-within the range of typical mutants made and screened in such experiments, and the prior art directs artisans to mutate these exact positions for the exact purpose of obtaining a mutated MbPy1RS synthetase suitable for incorporating an unnatural lysine residue (see, e.g., MPEP § 2143(I)(A), (B), (C), (D), (E), and (G)).  Furthermore, each component would merely perform its art-recognized function in combination, and such substitutions would merely yield the predicted and expected result as taught by Lang, namely a polypeptide comprising a site-specifically incorporated BCN-lysine suitable for reacting with tetrazines to yield site-specifically labeled proteins.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it was well within the ordinary skill in the art to make and use (exo-BCN)-lysine, and to mutate MbPy1RS sytnthetase at known positions to obtain a mutant suitable for incorporating BCN-lysine, as such synthetic evolution methodologies are well-established in the prior art.  Accordingly, there is a reasonable expectation of success that an artisan could utilize a known method of genetically incorporating bioorthogonal groups, using known components and known bioorthogonal groups, and known methods of synthetically evolving synthetases as is typical of the field. 
Accordingly, claims 1 and 4-6 are rejected.


Response to Arguments
Applicant's arguments filed 3/04/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejection at pages 7-9 (see, e.g., Reply filed 3/04/2022 at 7 at final ¶ to 9 at final ¶).
It is the Examiner’s understanding that Applicant is alleging that “extensive experimentation” was required to arrive at the instant invention:
For instance, before the instant application, one of ordinary skill in the art would have had to perform extensive experimentation to design a new synthetase capable of accommodating a BCN group present as a residue of a lysine amino acid. 
(see, e.g., Reply filed 3/04/2022 at 7 at final ¶ to 9 at final ¶).
This is not persuasive.  Applicant provides no objective supporting evidence to establish that the experimentation required was anything more than routine or would amount to “extensive” experimentation in the art.  In addition, Applicant fails to address the evidence of record.  Specifically, the prior art identifies that it was common to utilize a “PylRS/tRNACUA pair” or “its synthetically evolved derivatives” (see, e.g., Lang at 298 at col II).  Furthermore, Chin disclosed that circa 2011 
“[s]ince the synthetases derived from MjTyrRS and Py1RS have each been used to encode numerous unnatural amino acids, it will now be possible to encode several hundred pairwise combinations of unnatural amino acids into proteins by simple extensions of our approach . . . . additional new properties . . . may be programmed into proteins, and this may facilitate the labeling of specific proteins in vivo"
(Chin at 2319 at col I at 1st full ¶, emphasis added).
Therefore, Chin fairly identifies that it was known how to synthetically evolve a Py1RS/tRNA pair “to direct the quantitative, site-specific incorporation of unnatural amino acids into proteins” (see, e.g., Chin at 2319 at col II last ¶ to 2320 at col I at 1st partial ¶).  Similarly, US’829 establishes that methods for evolving tRNA synthetases capable of binding modified lysines were well-known in the art (see, e.g., US’829 at abs, ¶¶[0002], [0011]-[0012]), and specifically directs artisans to that wild-type MbPy1RS can be mutated at Y271, L274, and C313 in order to accommodate modified lysines (see, e.g., US’829 at abs, ¶¶[0018]-[0019], [0037], [0069], claims 2-4 and 29; compare id. with instant claims 44-45, noting that the same exact prior art positions are recited).  Accordingly, US’829 identifies that circa 2011, artisans were enabled to predictably form libraries of MbPy1RS synthetases randomized at the Y271, L274, and C313 positions (see, e.g., US’829 at abs, ¶¶[0080]-[0081]), which could be utilized to predictably screen/select suitable evolved MbPy1RS synthetases capable of incorporating modified lysines into polypeptides (see, e.g., US’829 at abs, ¶¶[0080]-[0084, [0089]-[0093], [0130], claim 29; see also Lang at 298 at col II at last ¶).  Furthermore, Applicant fails to argue or address that the Rejection specifically acknowledges that only a finite number of MbPylPS can be made having mutations at each of the Y271, L274, and C313 positions.  Namely 193 or 6,859 mutants. As noted in the rejection, while this may seem like a large amount, it is actually a very small number of mutants to test in this specific art as identified by US’829.  Specifically, US’829 evidences that it is typical in the genetic incorporation arts to create a library of 108 MbPy1Rs mutants with up to six mutations (108 is 100,000,000), including at the Y271, L274, and C313 positions, in order to search for compatible synthetases (see, e.g., US’829 at ¶¶[0090]-[0093]).  Accordingly, the prior art methodology appears to be known, established, predictable, and routine in the prior art.  It is unclear what part of routine experimentation, well-within the parameters of the art as disclosed by Chin and US’829 the Applicant deems “extensive”.  In the absence of objective supporting evidence showing that “extensive” experimentation is necessary, and in view of evidence of record that appears to contradict such statements by establishing that such methods were routine in the art, such arguments are not persuasive. 
It is the Examiner’s understanding that Applicant is alleging that the amendment limiting claim 1 to exo-BCN distinguishes the claimed invention relative to the prior art (see, e.g., Reply filed 3/04/2022 at 9 at 1st and 2nd full ¶¶).  This is not persuasive because exo-BCN and endo-BCN were explicitly taught, disclosed, and reduced to practice in the prior art (see, e.g., Dommerholt at 9423).  Specifically, Dommerholt explicitly identifies that exo-BNC (referred to as “exo-6” in Dommerholt) gave “a near 100-fold rate enhancement over plain cyclooctyne”, that reaction rates increased “as anticipated, in a more polar mixture”, and yielded “values similar to or better than other cyclooctyne systems” (see, e.g., Dommerholt at 9423 at scheme 2 and at col I at 1st partial and 1st full ¶¶).  Accordingly, exo-BCN was explicitly known, disclosed, and tested in the prior art, and yielded known and expected results, wherein exo-BCN would be expected and predicted to yield “a near 100-fold rate enhancement” relative to cyclooctyne, and similar or better results relative to “other cycloaddition systems” (see id).  Accordingly, in view of Chen and Dommerholt, an artisan would readily appreciate that exo-BCN could be predictably and expectedly utilized for selective labeling strategies (see, e.g., Chen at 1736 at col I, 1738 at col I; see, e.g., Dommerholt at 9423 at scheme 2 and at col I at 1st partial and 1st full ¶¶).  Accordingly, the use of exo-BCN is not a point of novelty.
It is the Examiner’s understanding that Applicant is alleging that Lang alone does not teach exo-BCN (see, e.g., Reply filed 3/04/2022 at 9 at 1st and 2nd full ¶¶). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, exo-BCN is taught by Dommerholt and is clearly a prior art structure with a known, expected, and predicted utility.
It is the Examiner’s understanding that Applicant is alleging that the prior art does not teach a preference of exo-BCN relative to endo-BCN (see, e.g., Reply filed 3/04/2022 at 9 at 1st and 2nd full ¶¶).  This is neither disputed nor dispositive of obviousness as established by the rationales set forth in the rejection above (see, e.g., MPEP § 2143(I)(A), (B), (C), (D), (E), and (G)).  Both were functional equivalents, and Exo-BCN was a known prior art element, having known utility, and applications in view of the prior art considered as a whole (see, e.g., Chen at 1736 at col I, 1738 at col I; see, e.g., Dommerholt at 9423 at scheme 2 and at col I at 1st partial and 1st full ¶¶).  In the present invention, exo-BCN merely performs the same predicted and expected function exactly as taught and suggested by the prior art. Per MPEP § 2144.07, the selection of a known material based on its suitability for its intended use is prima facie obvious because "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 at 335, 65 USPQ 297 at 301 (1945)).  Similarly, selecting a known cycloaddition system for use in a known method of genetically incorporating known orthogonal protecting groups, by generating an evolved synthetase by mutating known positions using known methods, yields nothing more than the expected results.  Accordingly, such arguments are not persuasive in the absence of unexpected results.
It is the Examiner’s understanding that Applicant is alleging the existence of unexpected results based upon “paragraph [0168]”, namely it is understood that Applicant is alleging that exo-BCN is preferentially incorporated by a synthetase compound relative to endo-BCN (see, e.g., Reply filed 3/04/2022 at 9 at 3rd full ¶).  As an initial matter, the specification of record lacks numbered paragraphs; therefore, it is assumed Applicant is referring to the PG Publication, wherein paragraph [0168] corresponds to Example 3 and instant Figure 17.  Critically, a showing of unexpected results sufficient to rebut a determination of obviousness must satisfy the requirements set forth at MPEP § 716.02. Here, the proffered data fails to satisfy the requirements of MPEP § 716.02 as discussed below.  First, per MPEP § 716.02(b), the burden is on the Applicant to establish that proffered evidence establishes that observed differences are in fact unexpected and unobvious and of both statistical and practical significance.  Here, the proffered evidence appears to be a western blot that appears over exposed and presented at a high contrast (see, e.g., instant Fig. 17).  No test for statistical significance is identified or discussed at all.  Accordingly, the proffered data is of unknown statistical significance and it is unclear if the proffered differences are statistically significant or are well-within routine experimental variation.  Therefore, the data fails to satisfy MPEP § 716.02(b). Second, per MPEP § 716.02(c)(II) expected beneficial results are evidence of obviousness.  Here, as noted in the rejection, the expected result is that both exo-BCN and endo-BCN would both work, which is what the data shows.  Accordingly, this evidences obviousness.  Third, MPEP § 716.02(g), notes that proffered evidence should be in the form of a declaration or affidavit, and here no declaration or affidavit was filed.  In sum, the proffered data fails to satisfy the requirements of MPEP § 716.02, and therefore no unexpected results sufficient to rebut prima facie obviousness have been placed on record at this time. Therefore, all arguments premised upon the existence of unexpected results are not persuasive.
Accordingly, all arguments have been fully considered but not found persuasive for the reasons set forth above.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment.


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CAS Registry Number 1426827-79-3